OPINION OP THE COURT RAYNOLDS, C. J. The appellees, W. W. McDonald and J. P. Gill, recovered a judgment against the appellants, C. H. De Witt and Emma B. De Witt, in the trial court, in the sum of $500, and from that judgment this appeal has been perfected. The complaint alleged the making of a broker’s contract for the sale of a ranch owned by Emma B. De Witt and the perfomance thereof by the appellees. The appellants’ main contention is based upon the alleged insufficiency of the proof. The contention goes to the proposition that the evidence discloses that, while it is true services were rendered by the appellees in the sale of the ranch, yet it appears that such services were purely gratutious, and for that reason no recovery was possible. It is argued that the appellants failed to prove employment, performance, procuring cause, and amount of compensation. It would serve no useful purpose to set forth the evidence. It is sufficient to say that in many respects it was conflicting, and that there was substantial evidence to sustain the findings of the trial court. For that reason the judgment will be affirmed; and it is so ordered. PARKER and DAVIS, JJ., concur.